UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER 001-31924 NELNET, INC. (Exact name of registrant as specified in its charter) NEBRASKA 84-0748903 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , SUITE 201 LINCOLN, NEBRASKA (Address of principal executive offices) (Zip Code) (402) 458-2370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [X] Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of July 31, 2010, there were 38,005,894 and 11,495,377 shares of Class A Common Stock and Class B Common Stock, par value $0.01 per share, outstanding, respectively (excluding 11,317,364 shares of Class A Common Stock held by wholly owned subsidiaries). NELNET, INC. FORM 10-Q INDEX June 30, 2010 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 73 Item 4. Controls and Procedures 79 PART II. OTHER INFORMATION Item 1. Legal Proceedings 79 Item 1A. Risk Factors 80 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 81 Item 6. Exhibits 83 Signatures 84 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NELNET, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) As of As of June 30, 2010 December 31, 2009 (unaudited) Assets: Student loans receivable (net of allowance for loan losses of $50,797 and $50,887 respectively) $ Student loans receivable - held for sale — Cash and cash equivalents: Cash and cash equivalents - not held at a related party Cash and cash equivalents - held at a related party Total cash and cash equivalents Investments - trading securities — Restricted cash and investments Restricted cash - due to customers Accrued interest receivable Accounts receivable (net of allowance for doubtful accounts of $819 and $1,198, respectively) Goodwill Intangible assets, net Property and equipment, net Other assets Fair value of derivative instruments Total assets $ Liabilities: Bonds and notes payable $ Accrued interest payable Other liabilities Due to customers Fair value of derivative instruments Total liabilities Shareholders' equity: Preferred stock, $0.01 par value.Authorized 50,000,000 shares; no shares issued or outstanding — — Common stock: Class A, $0.01 par value. Authorized 600,000,000 shares; issued and outstanding 37,995,006 shares as of June 30, 2010 and 38,396,791 shares as of December 31, 2009 Class B, convertible, $0.01 par value.Authorized 60,000,000 shares; issued and outstanding 11,495,377 shares as of June 30, 2010 and December 31, 2009 Additional paid-in capital Retained earnings Employee notes receivable ) ) Total shareholders' equity Commitments and contingencies Total liabilities and shareholders' equity $ See accompanying notes to consolidated financial statements. 2 NELNET, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except share data) (unaudited) Three months Six months ended June 30, ended June 30, Interest income: Loan interest $ Investment interest Total interest income Interest expense: Interest on bonds and notes payable Net interest income Less provision for loan losses Net interest income after provision for loan losses Other income (expense): Loan and guaranty servicing revenue Tuition payment processing and campus commerce revenue Enrollment services revenue Software services revenue Other income Gain on sale of loans and debt repurchases, net Derivative market value and foreign currency adjustments and derivative settlements, net ) Total other income Operating expenses: Salaries and benefits Other operating expenses: Cost to provide enrollment services Professional and other services Depreciation and amortization Occupancy and communications Postage and distribution Advertising and marketing Trustee and other debt related fees Other Total other operating expenses Total operating expenses Income before income taxes Income tax expense ) Net income $ Earnings per common share: Net earnings - basic $ Net earnings - diluted $ Dividends paid per common share $ — — Weighted average common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 3 NELNET, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (Dollars in thousands, except share data) (unaudited) Preferred Class A Class B Additional Employee Total stock Common stock shares Preferred common common paid-in Retained notes shareholders’ shares Class A Class B stock stock stock capital earnings receivable equity Balance as of March 31, 2009 — $
